Case: 11-60022 Document: 00511488399 Page: 1 Date Filed: 05/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 25, 2011
                                     No. 11-60022
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




SHELTON F. HALL,

                                                   Plaintiff-Appellant,

versus

GEORGIA GULF CHEMICALS & VINYLS, LLC,

                                                   Defendant-Appellee.




                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                  No. 3:10-CV-512




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Shelton Hall sued his employer for wrongful termination, claiming he was


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 11-60022 Document: 00511488399 Page: 2 Date Filed: 05/25/2011



                                  No. 11-60022

fired because he reported to the company that he had been assaulted by a co-
worker. This is a diversity case based on Mississippi common law.
      The company moved to dismiss, maintaining that Mississippi is an
employment-at-will state and that Hall had not shown entitlement to the only
exception to the at-will doctrine, which is discharge for reporting illegal acts of
the employer. The district court granted the motion, correctly reasoning as
follows:
      The only factual allegations in the complaint are that a co-worker
      assaulted plaintiff, that plaintiff reported the assault, and that he
      was terminated in retaliation for reporting the assault. There is no
      allegation that [the employer] authorized the assault or any facts
      alleged to support an inference that it ratified the assault or that
      the assault occurred in the course and scope of employment.

The district court carefully explained its reasons in a succinct but sufficiently
thorough Memorandum Opinion and Order. We AFFIRM, essentially for the
reasons given by the district court.




                                        2